ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        DEMANDE EN INTERPRÉTATION
                   DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                        DU TEMPLE DE PRÉAH VIHÉAR
                          (CAMBODGE c. THAÏLANDE)
                             (CAMBODGE c. THAÏLANDE)

                              DEMANDE EN INDICATION
                            DE MESURES CONSERVATOIRES


                           ORDONNANCE DU 18 JUILLET 2011




                                   2011
                            INTERNATIONAL COURT OF JUSTICE


                              Reports of judgments,
                           ADVISORY OPINIONS AND ORDERS


                  Request for interpretation
           of the judgment of 15 june 1962 in the case
            concerning the temple of preah vihear
                    (cambodia v. Thailand)
                              (CAMBODIA v. THAILAND)

                            REQUEST FOR THE INDICATION
                             OF PROVISIONAL MEASURES


                               ORDER OF 18 JULY 2011




6 CIJ1023.indb 1                                             18/06/13 10:38

                                        Mode officiel de citation :
                     Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                          du Temple de Préah Vihéar (Cambodge c. Thaïlande)
               (Cambodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
                                        C.I.J. Recueil 2011, p. 537




                                                Official citation :
                      Request for Interpretation of the Judgment of 15 June 1962 in the Case
                        concerning the Temple of Preah Vihear (Cambodia v. Thailand)
                      (Cambodia v. Thailand), Provisional Measures, Order of 18 July 2011,
                                            I.C.J. Reports 2011, p. 537




                                                                                1023
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071134-0




6 CIJ1023.indb 2                                                                                 18/06/13 10:38

                                                           18 JUILLET 2011

                                                           ORDONNANCE




                          DEMANDE EN INTERPRÉTATION
                     DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                          DU TEMPLE DE PRÉAH VIHÉAR
                            (CAMBODGE c. THAÏLANDE)
                            (CAMBODGE c. THAÏLANDE)

                                DEMANDE EN INDICATION
                              DE MESURES CONSERVATOIRES




                          Request for interpretation
                   of the judgment of 15 june 1962 in the case
                    concerning the temple of preah vihear
                            (cambodia v. Thailand)
                             (CAMBODIA v. THAILAND)

                              REQUEST FOR THE INDICATION
                               OF PROVISIONAL MEASURES




                                                           18 JULY 2011

                                                              ORDER




6 CIJ1023.indb 3                                                             18/06/13 10:38

                                                       ﻿                               537




                                INTERNATIONAL COURT OF JUSTICE

                                                YEAR 2011                                        2011
                                                                                                18 July
                                                                                              General List
                                                18 July 2011                                   No. 151


                          REQUEST FOR INTERPRETATION
                   OF THE JUDGMENT OF 15 JUNE 1962 IN THE CASE
                    CONCERNING THE TEMPLE OF PREAH VIHEAR
                            (CAMBODIA v. THAILAND)

                                       (CAMBODIA v. THAILAND)

                                   REQUEST FOR THE INDICATION
                                    OF PROVISIONAL MEASURES




                                                  ORDER



                   Present : President Owada ; Vice‑President Tomka ; Judges Koroma,
                              Al‑Khasawneh, Simma, Abraham, Keith, Bennouna,
                              Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
                              Donoghue ; Judges ad hoc Guillaume, Cot ; Registrar
                              Couvreur.


                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 41 and 48 of the Statute of the Court and
                   Articles 73, 74 and 75 of the Rules of Court,
                      Having regard to the Application instituting proceedings filed in the
                   ­Registry on 28 April 2011 by the Kingdom of Cambodia (hereinafter “Cam-

                                                                                          4




6 CIJ1023.indb 5                                                                                    18/06/13 10:38

                                request for interpretation (order 18 VII 11)                538

                   bodia”), whereby, referring to Article 60 of the Statute of the Court and
                   Article 98 of the Rules of Court, Cambodia requests the Court to interpret
                   the Judgment it rendered on 15 June 1962 in the case concerning the Temple
                   of Preah Vihear (Cambodia v. Thailand) (hereinafter the “1962 Judgment”) ;
                     Makes the following Order :
                      1. Whereas, in its Application, Cambodia states that, in the first
                   ­aragraph of the operative clause of the 1962 Judgment, the Court
                   p
                   declared that “the Temple of Preah Vihear is situated in territory under
                   the sovereignty of Cambodia” ; whereas it believes that the Court could
                   not have reached such a conclusion if it had not first recognized that a
                   legally established frontier existed between the two Parties in the area in
                   question ; whereas it implies that, in the reasoning of the 1962 Judgment,
                   the Court considered that the two Parties had, by their conduct, recog-
                   nized the line on the map in Annex I to Cambodia’s Memorial (herein­
                   after the “Annex I map”), a map drawn up in 1907 by the Franco‑Siamese
                   Mixed Commission, as representing the frontier between Cambodia and
                   the Kingdom of Thailand (hereinafter “Thailand”) in the area of the
                   Temple of Preah Vihear ; and whereas it recalls that, according to the
                   jurisprudence of the Court, while in principle any request for interpreta-
                   tion must relate to the operative part of the judgment, it can also relate to
                   those reasons for the judgment which are inseparable from the operative
                   part ;
                      2. Whereas, in its Application, Cambodia states that, in the second
                   paragraph of the operative clause of the 1962 Judgment, the Court
                   declared that “Thailand is under an obligation to withdraw any military
                   or police forces, or other guards or keepers, stationed by her at the Tem-
                   ple, or in its vicinity on Cambodian territory” ; whereas, according to
                   Cambodia, this obligation derives from the fact that the Temple of
                   Preah Vihear and its vicinity are situated in territory under Cambodian
                   sovereignty, as recognized by the Court in the first paragraph of the opera­
                   tive clause, and “goes beyond a withdrawal from only the precincts of the
                   Temple itself and extends to the area of the Temple in general” ; and
                   whereas Cambodia argues that the setting forth of this obligation in the
                   operative clause of the Judgment indicates that it must be understood as
                   a general and continuing obligation incumbent upon Thailand not to
                   advance into Cambodian territory ;
                      3. Whereas, according to Cambodia, Thailand believes that Cambodia’s
                   sovereignty is confined to the Temple and does not extend to the area sur-
                   rounding it, authorizing Thailand to claim sovereignty over that area and to
                   occupy it ; whereas Cambodia claims that Thailand considers that the fron-
                   tier in the area of the Temple has not been recognized by the Court and has
                   still to be determined in law ; whereas Cambodia asserts that, in the first
                   paragraph of the operative clause of the 1962 Judgment, the Court clearly
                   refused to confine Cambodia’s sovereignty solely to the Temple, by deter-
                   mining the ownership of the latter “on the basis of the sovereignty over the

                                                                                              5




6 CIJ1023.indb 7                                                                                   18/06/13 10:38

                                request for interpretation (order 18 VII 11)               539

                   territory in which the Temple is situated” ; and whereas a dispute therefore
                   exists, according to Cambodia, as to the meaning and scope of the 1962 Judg-
                   ment, in particular with regard to the extent of Cambodia’s sovereignty ;
                      4. Whereas, in its Application, Cambodia maintains that the jurisdic-
                   tion of the Court to entertain a request for interpretation of one of its
                   judgments is based directly on Article 60 of the Statute, which stipulates
                   that, “[i]n the event of dispute as to the meaning or scope of the judgment,
                   the Court shall construe it upon the request of any party” ;
                      5. Whereas, at the end of its Application, Cambodia presents the fol-
                   lowing request :
                          “Given that ‘the Temple of Preah Vihear is situated in territory
                       under the sovereignty of Cambodia’ (first paragraph of the operative
                       clause), which is the legal consequence of the fact that the Temple is
                       situated on the Cambodian side of the frontier, as that frontier was
                       recognized by the Court in its Judgment, and on the basis of the facts
                       and legal arguments set forth above, Cambodia respectfully asks the
                       Court to adjudge and declare that :
                          The obligation incumbent upon Thailand to ‘withdraw any military
                       or police forces, or other guards or keepers, stationed by her at the
                       Temple, or in its vicinity on Cambodian territory’ (second paragraph
                       of the operative clause) is a particular consequence of the general and
                       continuing obligation to respect the integrity of the territory of Cam-
                       bodia, that territory having been delimited in the area of the Temple
                       and its vicinity by the line on the Annex I map, on which the Judgment
                       of the Court is based” ;
                      6. Whereas on 28 April 2011, having filed its Application, Cambodia,
                   referring to Article 41 of the Statute and Article 73 of the Rules of Court,
                   also submitted a request for the indication of provisional measures in
                   order to “cause [the] incursions onto its territory [by Thailand] to cease”
                   pending the Court’s ruling on the request for interpretation of the
                   1962 Judgment ;
                      7. Whereas, in its request for the indication of provisional measures,
                   Cambodia refers to the basis for the Court’s jurisdiction invoked in its
                   Application (see paragraph 4 above) ;
                      8. Whereas, in the said request, Cambodia claims that, since
                   22 April 2011, serious armed incidents have occurred in the area of the
                   Temple of Preah Vihear and at several locations situated along the bound-
                   ary between Cambodia and Thailand, and that those incidents have
                   caused fatalities, injuries and the evacuation of local inhabitants ; and
                   whereas Cambodia contends that Thailand is responsible for those inci-
                   dents ;
                      9. Whereas, in its request, Cambodia asserts that, if that request were
                   to be rejected and if Thailand persisted in its conduct, the damage caused
                   to the Temple of Preah Vihear, as well as the loss of life and human suf-
                   fering as a result of those armed clashes, would become worse ;


                                                                                             6




6 CIJ1023.indb 9                                                                                  18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                   540

                       10. Whereas Cambodia adds that “[m]easures are urgently required,
                    both to safeguard [its] rights . . . pending the Court’s decision — rights
                    relating to its sovereignty, its territorial integrity and to the duty of
                    non‑interference incumbent upon Thailand — and to avoid aggravation
                    of the dispute” ;
                       11. Whereas, at the end of its request for the indication of provisional mea-
                    sures, Cambodia asks the Court to indicate the following provisional mea-
                    sures pending the delivery of its judgment on the request for interpretation :
                          “— an immediate and unconditional withdrawal of all Thai forces
                             from those parts of Cambodian territory situated in the area of
                             the Temple of Preah Vihear ;
                           — a ban on all military activity by Thailand in the area of the
                             Temple of Preah Vihear ;
                           — that Thailand refrain from any act or action which could inter-
                             fere with the rights of Cambodia or aggravate the dispute in
                             the principal proceedings” ;
                    and whereas it asks the Court, on account of the gravity of the situation,
                    to consider its request for the indication of provisional measures as a
                    matter of urgency ;
                       12. Whereas, on 28 April 2011, the date on which the Application and
                    the request for the indication of provisional measures were filed in the
                    Registry, the Registrar informed the Thai Government of the filing of
                    these documents and forthwith sent it signed originals thereof, pursuant
                    to Article 40, paragraph 2, of the Statute and Article 38, paragraph 4, and
                    Article 73, paragraph 2, of the Rules of Court ; and whereas the Registrar
                    also notified the Secretary‑General of the United Nations of this filing ;

                       13. Whereas, on 4 May 2011, the Registrar informed the Parties that
                    the Court, pursuant to Article 74, paragraph 3, of the Rules of Court,
                    had fixed 30 May 2011 as the opening date for the oral proceedings on
                    the request for the indication of provisional measures ;
                       14. Whereas, pending the notification provided for by Article 40, para-
                    graph 3, of the Statute and Article 42 of the Rules of Court by transmis-
                    sion of the printed bilingual text of the Application to the Members of the
                    United Nations, the Registrar informed those States of the filing of the
                    Application and its subject, and of the filing of the request for the indica-
                    tion of provisional measures ;
                       15. Whereas, since the Court includes upon the Bench no judge of the
                    nationality of the Parties, each of them proceeded, in exercise of the right
                    conferred by Article 31, paragraph 3, of the Statute, to choose a judge
                    ad hoc in the case ; whereas Cambodia chose Mr. Gilbert Guillaume for
                    this purpose and Thailand chose Mr. Jean‑Pierre Cot ;
                       16. Whereas, at the public hearings held on 30 and 31 May 2011, in
                    accordance with Article 74, paragraph 3, of the Rules of Court, oral
                    observations on the request for the indication of provisional measures
                    were presented by :

                                                                                                  7




6 CIJ1023.indb 11                                                                                      18/06/13 10:38

                            request for interpretation (order 18 VII 11)               541

                On behalf of Cambodia : H.E. Mr. Hor Namhong, Agent,
                                         Sir Franklin Berman,
                                         Mr. Jean‑Marc Sorel ;
                On behalf of Thailand : H.E. Mr. Virachai Plasai, Agent,
                                         Mr. Alain Pellet,
                                         Mr. James Crawford,
                                         Mr. Donald McRae ;
                whereas, during the hearings, a question was put by a Member of the
                Court to both Parties, to which replies were given in writing after the
                closure of the oral proceedings ; and whereas each Party submitted to the
                Court its comments on the replies given by the other Party to that ques-
                tion ;

                                                      *
                                                  *       *

                   17. Whereas, at the end of its second round of oral observations, the
                Kingdom of Cambodia asked the Court to indicate the following provi-
                sional measures :
                     “— an immediate and unconditional withdrawal of all Thai forces
                        from those parts of Cambodian territory situated in the area of
                        the Temple of Preah Vihear ;
                      — a ban on all military activity by Thailand in the area of the
                        Temple of Preah Vihear ;
                      — that Thailand refrain from any act or action which could inter-
                        fere with the rights of Cambodia or aggravate the dispute in
                        the principal proceedings” ;
                  18. Whereas, at the end of its second round of oral observations, the
                Kingdom of Thailand asked the Court,
                    “[i]n accordance with Article 60 of the Rules of Court and having
                    regard to the request for the indication of provisional measures of the
                    Kingdom of Cambodia and its oral pleadings . . . to remove the case
                    introduced by the Kingdom of Cambodia on 28 April 2011 from the
                    General List” ;

                                                      *
                                                  *       *

                     Dispute as to the Meaning or Scope of the 1962 Judgment
                                   and Jurisdiction of the Court

                   19. Whereas, when it receives a request for the indication of provi-
                sional measures in the context of proceedings for interpretation of a judg-
                ment under Article 60 of the Statute, the Court has to consider whether

                                                                                         8




6 CIJ1023.indb 13                                                                             18/06/13 10:38

                             request for interpretation (order 18 VII 11)                  542

                 the conditions laid down by that Article for the Court to entertain a
                 request for interpretation appear to be satisfied ;
                    20. Whereas Article 60 provides that : “The judgment is final and with-
                out appeal. In the event of dispute as to the meaning or scope of the judg-
                ment, the Court shall construe it upon the request of any party” ; and
                whereas this provision is supplemented by Article 98 of the Rules of
                Court, paragraph 1 of which reads : “In the event of dispute as to the
                meaning or scope of a judgment any party may make a request for its
                interpretation . . .” ;
                    21. Whereas the Court’s jurisdiction on the basis of Article 60 of the
                Statute is not preconditioned by the existence of any other basis of juris-
                diction as between the parties to the original case ; whereas it follows that,
                even if the basis of jurisdiction in the original case lapses, the Court,
                ­nevertheless, by virtue of Article 60 of the Statute, may entertain a request
                 for interpretation provided that there is a “dispute as to the meaning or
                 scope” of any judgment rendered by it ; whereas the Court may indicate
                 provisional measures in the context of proceedings for interpretation of a
                 judgment only if it is satisfied that there appears prima facie to exist a
                 “dispute” within the meaning of Article 60 of the Statute ; and whereas, at
                 this stage, it need not satisfy itself in a definitive manner that such a dis-
                 pute exists ;
                    22. Whereas a dispute within the meaning of Article 60 of the Statute
                 must be understood as a difference of opinion or views between the par-
                 ties as to the meaning or scope of a judgment rendered by the Court ; and
                 whereas the existence of such a dispute does not require the same criteria
                 to be fulfilled as those determining the existence of a dispute under Arti-
                 cle 36, paragraph 2, of the Statute (Interpretation of Judgments Nos. 7
                 and 8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A,
                 No. 13, pp. 10‑12 ; Request for Interpretation of the Judgment of
                 31 March 2004 in the Case concerning Avena and Other Mexican Nation-
                 als (Mexico v. United States of America) (Mexico v. United States of
                 America), Provisional Measures, Order of 16 July 2008, I.C.J. Reports
                 2008, p. 325, para. 53) ;
                    23. Whereas, moreover, it is established that a dispute within the
                 meaning of Article 60 of the Statute must relate to the operative clause of
                 the judgment in question and cannot concern the reasons for the judg-
                 ment except in so far as these are inseparable from the operative clause
                 (Request for Interpretation of the Judgment of 11 June 1998 in the Case
                 concerning the Land and Maritime Boundary between Cameroon and
                 Nigeria (Cameroon v. Nigeria), Preliminary Objections (Nigeria v. Cam‑
                 eroon), Judgment, I.C.J. Reports 1999 (I), p. 35, para. 10 ; Request for
                 Interpretation of the Judgment of 31 March 2004 in the Case concerning
                 Avena and Other Mexican Nationals (Mexico v. United States of Amer-
                 ica) (Mexico v. United States of America), Provisional Measures, Order of
                 16 July 2008, I.C.J. Reports 2008, p. 323, para. 47) ;

                                                    *   *
                                                                                             9




6 CIJ1023.indb 15                                                                                 18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                543

                       24. Whereas the Court must now ascertain whether a dispute appears
                    to exist between the Parties in the present case, within the meaning of
                    Article 60 of the Statute ;
                       25. Whereas Cambodia asserts that a dispute exists between the Parties
                    as to the meaning and scope of the 1962 Judgment in three respects ;
                       26. Whereas Cambodia argues, first, that the conclusion reached by
                    the Court in the first paragraph of the operative clause of the 1962 Judg-
                    ment, in which it asserts that the Temple “is situated in territory under
                    the sovereignty of Cambodia”, and the conclusion which it reaches “in
                    consequence” in the second paragraph, namely that Thailand “is under
                    an obligation to withdraw any military or police forces, or other guards
                    or keepers, stationed by her at the Temple, or in its vicinity on Cambo-
                    dian territory”, are based on the Court’s prior recognition, in the reason-
                    ing of the Judgment, of the frontier line between Cambodia and Thailand
                    in the area of the Temple of Preah Vihear, as represented by the line on
                    the Annex I map ; and whereas, according to Cambodia, Thailand dis-
                    putes this interpretation of the 1962 Judgment ;

                       27. Whereas Cambodia maintains, secondly, that a dispute exists
                    between the Parties as to the meaning and scope of the phrase “vicinity
                    on Cambodian territory” used in the second paragraph of the operative
                    clause of the 1962 Judgment to designate the area from which the Thai
                    forces were obliged to withdraw ; whereas, according to Cambodia, Thai-
                    land, believing that the frontier in the area of the Temple has not been
                    established, is laying claim to “territory beyond the strict precincts of the
                    Temple” and occupying that area regardless of the Judgment, in particu-
                    lar the second paragraph of the operative clause ;
                       28. Whereas Cambodia argues, thirdly, that a dispute exists as to
                    whether, as it claims, the obligation deriving from the second paragraph
                    of the operative clause of the 1962 Judgment is of a general and continu-
                    ing character, in so far as it is the consequence of the obligation incum-
                    bent upon Thailand not to infringe Cambodia’s territorial sovereignty in
                    the area of the Temple ;

                                                         *
                       29. Whereas Thailand maintains that there is no dispute as to the
                    meaning or scope of the 1962 Judgment ; whereas it does not dispute the
                    fact that the Temple of Preah Vihear is situated in Cambodian territory,
                    as is recognized in the first paragraph of the operative clause of that Judg-
                    ment ; whereas it claims furthermore not to dispute the fact that Thailand
                    was under an obligation, pursuant to the second paragraph of the opera-
                    tive clause, to withdraw its military forces from the Temple or from its
                    vicinity in so far as those forces were situated in Cambodian territory ;
                    whereas it asserts that this “instantaneous” obligation has been fully met
                    by Thailand and cannot give rise to an interpretative judgment ; and
                    whereas Thailand maintains, in consequence, that the Court manifestly

                                                                                              10




6 CIJ1023.indb 17                                                                                   18/06/13 10:38

                                 request for interpretation (order 18 VII 11)               544

                    lacks jurisdiction “to rule on Cambodia’s request for interpretation” and,
                    therefore, to indicate the provisional measures requested ;
                       30. Whereas Thailand claims that the sole aim of Cambodia’s Applica-
                    tion is to have the Court decide that the frontier between the two coun-
                    tries derives from the Annex I map ; whereas Thailand observes that
                    while, in the reasoning of its 1962 Judgment, the Court did indeed base
                    itself on the Annex I map in order to decide that the Temple was situated
                    in Cambodian territory, it did not deduce that the entire frontier in this
                    area derived from that map ; and whereas Thailand further notes that the
                    Court clearly refused to rule, in the operative clause of its Judgment, on
                    Cambodia’s submissions to it regarding both the legal status of the
                    Annex I map and the frontier line in the disputed area ;


                                                           *
                       31. Whereas, in the light of the positions adopted by the Parties, a dif-
                    ference of opinion or views appears to exist between them as to the mean-
                    ing or scope of the 1962 Judgment ; whereas this difference appears to
                    relate, in the first place, to the meaning and scope of the phrase “vicinity
                    on Cambodian territory” used in the second paragraph of the operative
                    clause of the Judgment ; whereas this difference of opinion or views
                    appears to relate, next, to the nature of the obligation imposed on Thai-
                    land, in the second paragraph of the operative clause of the Judgment, to
                    “withdraw any military or police forces, or other guards or keepers”, and,
                    in particular, to the question of whether this obligation is of a continuing
                    or an instantaneous character ; and whereas this difference of opinion or
                    views appears to relate, finally, to the question of whether the Judgment
                    did or did not recognize with binding force the line shown on the Annex I
                    map as representing the frontier between the two Parties ; whereas the
                    Permanent Court of International Justice previously had occasion to state
                    that a difference of opinion as to whether a particular point has or has
                    not been decided with binding force also constitutes a case which comes
                    within the terms of Article 60 of the Statute (Interpretation of Judgments
                    Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J.,
                    Series A, No. 13, pp. 11‑12) ;
                       32. Whereas a dispute thus appears to exist between the Parties as to
                    the meaning or scope of the 1962 Judgment, and whereas it therefore
                    appears that the Court may, pursuant to Article 60 of the Statute, enter-
                    tain the request for interpretation of the said Judgment submitted by
                    Cambodia ; whereas, in consequence, the Court cannot accede to the
                    request by Thailand that the case be removed from the General List ; and
                    whereas there is a sufficient basis for the Court to be able to indicate the
                    provisional measures requested by Cambodia, if the necessary conditions
                    are fulfilled ;

                                                       *       *
                                                                                             11




6 CIJ1023.indb 19                                                                                  18/06/13 10:38

                                  request for interpretation (order 18 VII 11)                   545

                                 Plausible Character of the Alleged Rights
                                     in the Principal Request and Link
                              between these Rights and the Measures Requested

                       33. Whereas the power of the Court to indicate provisional measures
                    under Article 41 of the Statute has as its object the preservation of the
                    respective rights of the parties pending the decision of the Court ; whereas
                    it follows that the Court must be concerned to preserve by such measures
                    the rights which may subsequently be adjudged by the Court to belong to
                    either party ; whereas the Court may exercise this power only if it is satis-
                    fied that the rights asserted by a party are at least plausible (Certain
                    Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
                    Nicaragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports
                    2011 (I), p. 18, para. 53) ; and whereas, in proceedings under Article 60
                    of the Statute, this supposes that the rights which the party requesting
                    provisional measures claims to derive from the judgment in question, in
                    the light of its interpretation of that judgment, are at least plausible ;

                       34. Whereas, moreover, a link must be established between the alleged
                    rights and the provisional measures sought to protect them (see Request
                    for Interpretation of the Judgment of 31 March 2004 in the Case concern‑
                    ing Avena and Other Mexican Nationals (Mexico v. United States of
                    America) (Mexico v. United States of America), Provisional Measures,
                    Order of 16 July 2008, I.C.J. Reports 2008, p. 327, para. 58) ; and whereas,
                    in proceedings under Article 60 of the Statute, this supposes that there is
                    a link between the provisional measures requested by a party and the
                    rights which it claims to derive from the judgment in question, in the light
                    of the interpretation it gives to that judgment ;

                                                          *       *

                        Plausible Character of the Alleged Rights in the Principal Request
                       35. Whereas Cambodia contends that, in order to demonstrate the
                    plausible character of the rights which it alleges in its request for interpre-
                    tation and which it is seeking to protect — namely, the right to respect for
                    its sovereignty in the area of the Temple of Preah Vihear and, more gen-
                    erally, its right to territorial integrity —, it is sufficient for it to establish
                    that the existence of these rights may reasonably be argued ; and whereas
                    Cambodia points out that these rights are plausible in a number of
                    respects, and in particular because they were determined with binding
                    force by a judgment of the Court ;

                                                              *
                      36. Whereas Thailand maintains that Cambodia, in order to establish the
                    violation of the rights it claims to possess under the 1962 Judgment, refers

                                                                                                   12




6 CIJ1023.indb 21                                                                                        18/06/13 10:38

                             request for interpretation (order 18 VII 11)                  546

                to incidents that occurred at locations some distance from the Temple ;
                whereas it asserts that, no matter how the 1962 Judgment is construed, the
                Court did not decide anything about such incidents or the localities where
                they occurred ; whereas, according to Thailand, Cambodia has no plausible
                right under Article 60 of the Statute to obtain an interpretation in respect of
                those incidents ; whereas, moreover, the rights invoked in the request for
                interpretation must be based on the facts examined in the 1962 Judgment
                and not on facts subsequent to that Judgment ; whereas Thailand claims
                that the rights invoked by Cambodia in its request nonetheless concern facts
                which took place long after the 1962 Judgment ; and whereas, therefore,
                according to Thailand, such rights are not plausible for the purpose of the
                present request for the indication of provisional measures ;

                                                        *
                   37. Whereas it should, at the outset, be made clear that Article 60 of
                the Statute does not impose any time‑limit on requests for interpretation ;
                whereas the Court may entertain a request for interpretation in so far as
                there exists a dispute as to the meaning or scope of a judgment ; and
                whereas such a dispute can, in itself, certainly arise from facts subsequent
                to the delivery of that judgment ;
                   38. Whereas, at this stage in the proceedings, the Court does not have to
                rule definitively on the interpretation put forward by Cambodia of the 1962
                Judgment and on the rights it claims to derive therefrom ; and whereas, for the
                purposes of considering the request for the indication of provisional measures,
                the Court need only determine whether those rights are at least plausible ;
                   39. Whereas, in the operative clause of its 1962 Judgment, the Court
                declared in particular that the Temple of Preah Vihear was situated in
                territory under the sovereignty of Cambodia, and that Thailand was
                under an obligation to withdraw any military forces stationed at the Tem-
                ple or in its vicinity on Cambodian territory ; whereas the interpretation
                of the 1962 Judgment put forward by Cambodia in order to assert its
                rights — namely, the right to respect for its sovereignty in the area of the
                Temple of Preah Vihear and its right to territorial integrity — is that the
                Court was only able to reach these conclusions once it had recognized the
                existence of a frontier between the two States and found that the Temple
                and its “vicinity” were on the Cambodian side of that frontier ; whereas,
                according to Cambodia, the phrase “vicinity on Cambodian territory”
                includes the area surrounding the precincts of the Temple ; and whereas,
                consequently, in Cambodia’s opinion, Thailand has a continuing obliga-
                tion not to infringe Cambodia’s sovereignty over that area ;
                   40. Whereas the rights claimed by Cambodia, in so far as they are
                based on the 1962 Judgment as interpreted by Cambodia, are plausible ;
                   41. Whereas this conclusion does not prejudge the outcome of the main
                proceedings ; whereas it is nonetheless sufficient for the purposes of consid-
                ering the present request for the indication of provisional measures ;

                                                    *       *
                                                                                            13




6 CIJ1023.indb 23                                                                                 18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                  547

                          Link between the Alleged Rights and the Measures Requested
                       42. Whereas Cambodia maintains that the aim of the provisional mea-
                    sures requested is to protect rights which it invokes in its request for inter-
                    pretation of the 1962 Judgment, namely, its sovereignty over the area of
                    the Temple of Preah Vihear and, more generally, its territorial integrity ;
                    whereas it notes that Thailand’s territorial claims cover the entire area of
                    the Temple, beyond the strict precincts of the latter, and that these claims
                    are reflected in the presence of Thai armed forces in that area, forces
                    which Cambodia requests be withdrawn immediately and uncondition-
                    ally ; whereas Cambodia also asks the Court to indicate the measures
                    requested so as to avoid an aggravation of the dispute in the principal
                    proceedings ; and whereas it is upon the rights thus asserted by Cambodia
                    that the Court, in Cambodia’s view, must focus in its consideration of the
                    request for the indication of provisional measures ;


                                                          *
                       43. Whereas Thailand claims that Cambodia’s request for the indica-
                    tion of provisional measures does not meet the condition whereby a link
                    must exist between the rights which form the subject of the proceedings
                    before the Court on the merits of the case and the provisional measures
                    being sought ; whereas Thailand asserts in particular that Cambodia’s
                    request refers to a matter that cannot be the subject of an interpreta-
                    tion — the status of the Annex I map — and that it is based on allega-
                    tions made in respect of facts that occurred in an area remote from that
                    of the Temple of Preah Vihear and, consequently, unrelated to the area
                    covered by the request for interpretation ;

                                                          *
                       44. Whereas, in proceedings on interpretation, the Court is called upon
                    to clarify the meaning and the scope of what the Court decided with
                    ­binding force in a judgment (Request for Interpretation of the Judgment
                     of 20 November 1950 in the Asylum Case (Colombia v. Peru), Judgment,
                     I.C.J. Reports 1950, p. 402 ; Application for Revision and Interpretation of
                     the Judgment of 24 February 1982 in the Case concerning the Continental
                     Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jama‑
                    hiriya), Judgment, I.C.J. Reports 1985, p. 223, para. 56 ; Request for Inter‑
                     pretation of the Judgment of 31 March 2004 in the Case concerning Avena
                     and Other Mexican Nationals (Mexico v. United States of America)
                     (Mexico v. United States of America), Provisional Measures, Order of
                     16 July 2008, I.C.J. Reports 2008, p. 328, para. 63) ; whereas Cambodia is
                     seeking clarification of the meaning and the scope of what the Court
                     decided with binding force in the 1962 Judgment in the case concerning
                     the Temple of Preah Vihear (Cambodia v. Thailand) ; whereas, in its Appli-

                                                                                                14




6 CIJ1023.indb 25                                                                                     18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                548

                    cation, Cambodia requests the Court to specify the meaning and scope of
                    the operative clause of that Judgment in respect of the extent of its sover-
                    eignty in the area of the Temple (see paragraph 5 above) ; and whereas, in
                    its request for the indication of provisional measures (see paragraph 11
                    above), Cambodia, pending the Court’s final decision, is precisely seeking
                    the protection of the rights to sovereignty over this area which it claims to
                    derive from the operative clause of the 1962 Judgment ;
                       45. Whereas the provisional measures sought thus aim to protect the
                    rights that Cambodia invokes in its request for interpretation ; and
                    whereas the necessary link between the alleged rights and the measures
                    requested is therefore established ;

                                                            *
                                                       *        *


                                   Risk of Irreparable Prejudice ; Urgency

                       46. Whereas the Court, pursuant to Article 41 of its Statute, has the
                    power to indicate provisional measures when irreparable prejudice could
                    be caused to rights which are the subject of the judicial proceedings (see,
                    for example, Request for Interpretation of the Judgment of 31 March 2004
                    in the Case concerning Avena and Other Mexican Nationals (Mexico v.
                    United States of America) (Mexico v. United States of America), Provi‑
                    sional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 328,
                    para. 65 ; Certain Activities Carried Out by Nicaragua in the Border Area
                    (Costa Rica v. Nicaragua), Provisional Measures, Order of 8 March 2011,
                    I.C.J. Reports 2011 (I), p. 21, para. 63) ;
                       47. Whereas the power of the Court to indicate provisional measures
                    will be exercised only if there is urgency, in the sense that there is a real
                    and imminent risk that irreparable prejudice may be caused to the rights
                    in dispute before the Court has given its final decision (see, for example,
                    ibid., pp. 21‑22, para. 64) ; and whereas the Court must consider whether,
                    in these proceedings, such a risk exists ;

                                                        *       *
                       48. Whereas Cambodia refers to numerous armed incidents which
                    allegedly took place as from 15 July 2008 along the frontier between the
                    two States in the area of the Temple of Preah Vihear after the Temple was
                    included on the UNESCO World Heritage List ; whereas these armed inci-
                    dents allegedly caused damage to the Temple, as well as loss of human life
                    and bodily injuries ; whereas Cambodia points out that, in a letter dated
                    21 July 2008 and addressed to the President of the Security Council, the
                    Permanent Representative of Thailand to the United Nations stated that
                    his Government claimed an area “adjacent” to the Temple of Preah Vihear
                    and indicated that the frontier between Cambodia and Thailand in that

                                                                                              15




6 CIJ1023.indb 27                                                                                   18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                  549

                    area was the subject of negotiations between the two States ; whereas Cam-
                    bodia also refers to armed incidents which are said to have taken place
                    between the Parties in the area of the Temple in October 2008 and on
                    2 and 3 April 2009 ; whereas it adds that armed incidents occurred again
                    between the Parties in that area between 4 and 7 February 2011 ; whereas
                    Cambodia notes that these incidents led, on its initiative, to a meeting of
                    the Security Council on 14 February 2011, where the Security Council
                    called for a permanent ceasefire to be established between the two Parties
                    and expressed its support for the Association of Southeast Asian Nations
                    (hereinafter “ASEAN”) in its efforts to find a solution to the conflict ;
                    whereas Cambodia refers in this respect to the proposal by the Chair of
                    ASEAN to send Indonesian observers into the field so as to ensure the
                    said ceasefire, and alleges that this proposal failed because of the condi-
                    tions laid down by Thailand for its acceptance ; whereas Cambodia claims
                    that further incidents took place from 22 April 2011, not only in the area
                    of the Temple of Preah Vihear, but also along the frontier near the Tem-
                    ples of Ta Moan/Ta Muen and Ta Krabei/Ta Kwai, situated approxi-
                    mately 150 kilometres to the west of the Temple of Preah Vihear, while
                    making it clear that these latest incidents are not included in its request for
                    the indication of provisional measures ; whereas it maintains that the inci-
                    dents which took place in the area of the Temple of Preah Vihear, and
                    which are attributable to Thailand, have not only caused irreparable
                    ­damage to the Temple itself, a UNESCO World Heritage site, but above
                     all have resulted in the loss of human life, bodily injuries and the displace-
                     ment of local people ; and whereas Cambodia therefore requests the Court
                     “to indicate provisional measures in order to stop any more destruction of
                     the Temple once and for all, to prevent further casualties, and to preserve
                     its rights over the area of the Temple of Preah Vihear” ;

                      49. Whereas Cambodia maintains that, while Thailand appears to be
                    observing the oral ceasefire negotiated on 28 April 2011, several facts sug-
                    gest that this situation is fragile and that there is a risk of aggravation of
                    the dispute ; and whereas it contends in particular that, since 28 April 2011,
                    the conflict has not ceased but shifted to another frontier area, situated
                    some 150 kilometres to the west of the area of the Temple of Preah Vihear ;

                       50. Whereas Cambodia alleges that, if its request were to be rejected,
                    and if Thailand persisted in its conduct, the damage to the Temple of
                    Preah Vihear, as well as human suffering and loss of life, would become
                    worse ; and that measures are urgently required, both to safeguard the
                    rights of Cambodia and to avoid aggravation of the dispute ;


                                                          *
                      51. Whereas, according to Thailand, the numerous armed incidents
                    which have taken place in the area of the Temple were provoked by the

                                                                                                16




6 CIJ1023.indb 29                                                                                     18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                550

                    Cambodian armed forces and caused loss of human life, bodily injuries,
                    the displacement of local people, and material damage in Thailand’s ter-
                    ritory ; whereas it claims that the Thai armed forces responded to these
                    attacks “with restraint and proportionality”, duly exercising Thailand’s
                    right to self-defence ; whereas it observes in particular that, between 4 and
                    7 February 2011, armed incidents took place at several locations along
                    the frontier or in Thai territory within a radius of approximately 10 kilo-
                    metres from the Temple of Preah Vihear ; whereas it adds that similar
                    incidents took place between 22 April and 3 May 2011 near the Temples
                    of Ta Krabei/Ta Kwai and Ta Moan/Ta Muen, situated 150 kilometres
                    from the Temple of Preah Vihear, and observes that these temples,
                    because of their distance from the Temple of Preah Vihear, are not, how-
                    ever, covered by the 1962 Judgment ; whereas Thailand nevertheless
                    acknowledges that, on 26 April 2011, a 20‑minute exchange of fire took
                    place between the two sides some 2 kilometres from the Temple of Preah
                    Vihear ; and whereas it maintains that the oral ceasefire of 28 April 2011
                    concerns the sector of the Ta Krabei/Ta Kwai and Ta Moan/Ta Muen
                    Temples, and not that of the Temple of Preah Vihear ;
                       52. Whereas, according to Thailand, the only incidents that Cambodia
                    can rely on for the purposes of a provisional measure are the incidents
                    that took place in February 2011, “almost three months before the request
                    for provisional measures was made”, the exchange of fire on 26 April 2011,
                    which resulted in no casualties, and the other incidents in April 2011
                    which occurred well beyond the area to which the request for interpreta-
                    tion relates ; whereas Thailand further maintains that a team of Indone-
                    sian observers was created to help monitor the military situation between
                    the two States in the border area ; and whereas it concludes from the fore-
                    going that there is no real and imminent risk that irreparable prejudice
                    may be caused to the rights in dispute ;

                                                        *   *
                       53. Whereas, at this stage in the proceedings, the Court is only required
                    to consider whether the circumstances brought to its attention call for the
                    indication of provisional measures ; whereas, in this case, the Court notes
                    that it is apparent from the case file that incidents have occurred on
                    various occasions between the Parties in the area of the Temple of
                    ­
                    Preah Vihear ; whereas it observes that, since 15 July 2008, armed clashes
                    have taken place and have continued to take place in that area, in par-
                    ticular between 4 and 7 February 2011, leading to fatalities, injuries and
                    the displacement of local inhabitants ; whereas damage has been caused
                    to the Temple and to the property associated with it ; whereas the Court
                    notes that, on 14 February 2011, the Security Council called for a perma-
                    nent ceasefire to be established between the two Parties and expressed its
                    support for ASEAN in seeking a solution to the conflict ; whereas the
                    Chair of ASEAN therefore proposed to the Parties that observers be
                    deployed along their boundary, but whereas this proposal was not put

                                                                                              17




6 CIJ1023.indb 31                                                                                   18/06/13 10:38

                             request for interpretation (order 18 VII 11)                 551

                into effect, however, because the Parties failed to agree on how it should
                be implemented ; and whereas, in spite of these attempts to settle the dis-
                pute peacefully, there was a further exchange of fire between the Parties
                on 26 April 2011 in the area of the Temple ;
                   54. Whereas the Court observes that the existence of a ceasefire “does
                not . . . deprive [it] of the rights and duties pertaining to it in the case
                brought before it” (Land and Maritime Boundary between Cameroon and
                Nigeria (Cameroon v. Nigeria), Provisional Measures, Order of 15 March
                1996, I.C.J. Reports 1996 (I), p. 22, para. 37) ; and whereas it is therefore
                not obliged to establish, at this stage in the proceedings, whether the oral
                ceasefire negotiated between the Parties’ military commanders on 28 April
                2011 did or did not cover the area of the Temple of Preah Vihear ;
                   55. Whereas the rights which Cambodia claims to hold under the terms
                of the 1962 Judgment in the area of the Temple might suffer irreparable
                prejudice resulting from the military activities in that area and, in particu-
                lar, from the loss of life, bodily injuries and damage caused to the Temple
                and the property associated with it ;

                   56. Whereas there are competing claims over the territory surrounding
                the Temple ; whereas the situation in the area of the Temple of Preah
                Vihear remains unstable and could deteriorate ; whereas, because of the
                persistent tensions and absence of a settlement to the conflict, there is a
                real and imminent risk of irreparable prejudice being caused to the rights
                claimed by Cambodia ; and whereas there is urgency ;

                                                       *
                                                   *       *

                    57. Whereas, taking account of the conclusions it has reached above,
                the Court considers that it can, in this case, indicate provisional
                ­measures, as provided for in Article 41 of its Statute, and that the circum-
                 stances require it to do so ;

                                                       *
                                                   *       *

                  58. Whereas the Court recalls that it has the power under its Statute to
                indicate measures that are in whole or in part other than those requested,
                or measures that are addressed to the party which has itself made the
                request, as Article 75, paragraph 2, of the Rules of Court expressly states,
                and whereas it has already exercised this power on several occasions (see,
                for example, Certain Activities Carried Out by Nicaragua in the Border
                Area (Costa Rica v. Nicaragua), Provisional Measures, Order of 8 March
                2011, I.C.J. Reports 2011 (I), pp. 24‑25, para. 76) ;

                  59. Whereas, when it is indicating provisional measures for the pur-
                pose of preserving specific rights, the Court, independently of the parties’

                                                                                           18




6 CIJ1023.indb 33                                                                                18/06/13 10:38

                             request for interpretation (order 18 VII 11)               552

                requests, also possesses the power to indicate provisional measures with a
                view to preventing the aggravation or extension of the dispute whenever
                it considers that the circumstances so require (Land and Maritime Bound‑
                ary between Cameroon and Nigeria (Cameroon v. Nigeria), Provisional
                Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I), pp. 22‑23,
                para. 41 ; Armed Activities on the Territory of the Congo (Democratic
                Republic of the Congo v. Uganda), Provisional Measures, Order of 1 July
                2000, I.C.J. Reports 2000, p. 128, para. 44 ; Certain Activities Carried
                Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provi‑
                sional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 26,
                para. 83) ;

                                                   *       *
                   60. Whereas the Court has considered the terms of the provisional
                measures requested by Cambodia ; whereas it does not find, in the circum-
                stances of the case, that the measures to be indicated must be the same as
                or limited to those sought by Cambodia ; and whereas the Court, having
                considered the material before it, deems it appropriate to indicate mea-
                sures addressed to both Parties ;

                                                       *
                   61. Whereas the area of the Temple of Preah Vihear has been the scene
                of armed clashes between the Parties and whereas the Court has already
                found that such clashes may reoccur ; whereas it is for the Court to ensure,
                in the context of these proceedings, that no irreparable damage is caused
                to persons or property in that area pending the delivery of its Judgment
                on the request for interpretation ; whereas, moreover, in order to prevent
                irreparable damage from occurring, all armed forces should be provision-
                ally excluded from a zone around the area of the Temple, without preju-
                dice to the judgment which the Court will render on the request for
                interpretation submitted by Cambodia ; and whereas, therefore, the Court
                considers it necessary, in order to protect the rights which are at issue in
                these proceedings, to define a zone which shall be kept provisionally free
                of all military personnel, without prejudice to normal administration,
                including the presence of non‑military personnel necessary to ensure the
                security of persons and property ;

                   62. Whereas this provisional demilitarized zone shall be delimited by
                straight lines connecting the following points, the co-ordinates of which
                are calculated on the basis of the WGS 84 system : point A, situated at
                latitude 14º 23´ N and longitude 104º 41´ E ; point B, situated at latitude
                14º 24´ N and longitude 104º 38´ 15˝ E ; point C, situated at latitude
                14º 25´ N and longitude 104º 38´ 40˝ E ; and point D, situated at latitude
                14º 25´ N and longitude 104º 42´ 20˝ E (see sketch‑map below) ;


                                                                                         19




6 CIJ1023.indb 35                                                                              18/06/13 10:38

                                                                      sketch–map of provisional demilitarized zone identified by the court
                                                                                                      This sketch-map has been prepared for illustrative purposes only
                                 104°37'E         104°37'30"E      104°38'E             104°38'30"E    104°39'E   104°39'30"E   104°40'E            104°40'30"E        104°41'E        104°41'30"E         104°42'E    104°42'30"E       104°43'E       104°43'30"E




6 CIJ1023.indb 37
                                                                                                                        THAILAND
                      14°26'N




                    14°25'30"N




                                                                                                                                                                                                     400
                                                                                                                                                                                                           300
                                                                                                                                                                                                                 200
                                                                                                C                                                                                                                      D
                       14°25'N




                                                                               0
                                                                              40
                                                                                    0
                                                                               30
                                                                                        0                                                                             50
                                                                                   20                                                                                   0
                                            500
                    14°24'30"N



                                                                                                                  60
                                                                                                                    0
                                                                                                                  500
                       14°24'N
                                                                                                                        400
                                                                               B



                                                                                                                                                                                     500
                                                                                                                         300




                                                                                                                                                                                   400
                                                                                                                       200

                                                                                                                                                                                300
                                                                                                                                                                                           200
                    14°23'30"N




                                                                                                                                                                60
                                                                                                                                                                  0
                                                                                                                                               30
                                                                                                                                                 0     40 500
                                                                                                                                                         0




                                                                                                                                      20
                                                                                                                                           0
                                                                                                                                                             Temple of
                                                                                                                                                            Preah Vihear

                       14°23'N

                                                                                                                                                                            A
                                                                                                                                                                                                                                                                             request for interpretation (order 18 VII 11)




                    14°22'30"N


                                             provisional demilitarized zone
                                             road
                                             track
                                                                                                                                                                                                                                                                             553




                       14°22'N               path
                                             (former) stairway
                                             contours, interval 20 m
                                 WGS84 Datum                                                                                    CAMBODIA                                                                                             0     0.5      1                 2 km
                                 Elevations are metres above sea level




18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                554

                       63. Whereas both Parties, in order to comply with this Order, shall
                    withdraw all military personnel currently present in the zone as thus
                    defined ; whereas both Parties shall refrain not only from any military
                    presence within that provisional demilitarized zone, but also from any
                    armed activity directed at the said zone ;
                       64. Whereas, in addition, both Parties shall continue the co‑operation
                    which they have entered into within ASEAN and, in particular, allow the
                    observers appointed by that organization to have access to the provi-
                    sional demilitarized zone ;
                       65. Whereas it is not disputed that the Temple of Preah Vihear itself
                    belongs to Cambodia ; whereas Cambodia must, in all circumstances,
                    have free access to the Temple and must be able to provide fresh supplies
                    to its non-military personnel ; and whereas Thailand must take all neces-
                    sary measures in order not to obstruct such free and uninterrupted access ;
                       66. Whereas the Court reminds the Parties that the Charter of the
                    United Nations imposes an obligation on all Member States of the United
                    Nations to refrain in their international relations from the threat or use of
                    force against the territorial integrity or political independence of any
                    State, or in any other manner inconsistent with the purposes of the United
                    Nations ; whereas the Court further recalls that United Nations Member
                    States are also obliged to settle their international disputes by peaceful
                    means in such a manner that international peace and security, and justice,
                    are not endangered ; and whereas both Parties are obliged, by the Charter
                    and general international law, to respect these fundamental principles of
                    international law ;



                                                           *
                                                       *       *

                       67. Whereas the Court’s orders “on provisional measures under Arti-
                    cle 41 [of the Statute] have binding effect” (LaGrand (Germany v. United
                    States of America), Judgment, I.C.J. Reports 2001, p. 506, para. 109) and
                    thus create international legal obligations with which both Parties are
                    required to comply (see, for example, Armed Activities on the Territory of
                    the Congo (Democratic Republic of the Congo v. Uganda), Judgment,
                    I.C.J. Reports 2005, p. 258, para. 263) ;

                                                           *
                                                       *       *

                      68. Whereas the decision given in the present proceedings on the
                    request for the indication of provisional measures in no way prejudges
                    any question that the Court may have to deal with relating to the request
                    for interpretation ;

                                                           *
                                                       *       *
                                                                                              21




6 CIJ1023.indb 39                                                                                   18/06/13 10:38

                                request for interpretation (order 18 VII 11)               555

                      69. For these reasons,
                      The Court,
                      (A) Unanimously,
                      Rejects the Kingdom of Thailand’s request to remove the case intro-
                    duced by the Kingdom of Cambodia on 28 April 2011 from the General
                    List of the Court ;
                      (B) Indicates the following provisional measures :
                      (1) By eleven votes to five,
                      Both Parties shall immediately withdraw their military personnel cur-
                    rently present in the provisional demilitarized zone, as defined in para-
                    graph 62 of the present Order, and refrain from any military presence
                    within that zone and from any armed activity directed at that zone ;

                      in favour : Vice-President Tomka ; Judges Koroma, Simma, Abraham,
                        Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood ;
                        Judge ad hoc Guillaume ;
                      against : President Owada ; Judges Al-Khasawneh, Xue, Donoghue ; Judge
                        ad hoc Cot ;
                      (2) By fifteen votes to one,
                      Thailand shall not obstruct Cambodia’s free access to the Temple
                    of Preah Vihear or Cambodia’s provision of fresh supplies to its non-
                    military personnel in the Temple ;
                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma,
                        Al-Khasawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado
                        Trindade, Yusuf, Greenwood, Xue ; Judges ad hoc Guillaume, Cot ;
                      against : Judge Donoghue ;
                      (3) By fifteen votes to one,
                       Both Parties shall continue the co‑operation which they have entered
                    into within ASEAN and, in particular, allow the observers appointed by
                    that organization to have access to the provisional demilitarized zone ;

                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma,
                        Al-Khasawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado
                        Trindade, Yusuf, Greenwood, Xue ; Judges ad hoc Guillaume, Cot ;
                        against : Judge Donoghue ;

                      (4) By fifteen votes to one,
                      Both Parties shall refrain from any action which might aggravate or
                    extend the dispute before the Court or make it more difficult to resolve ;


                                                                                            22




6 CIJ1023.indb 41                                                                                 18/06/13 10:38

                                 request for interpretation (order 18 VII 11)                556

                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma,
                        Al-Khasawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado
                        Trindade, Yusuf, Greenwood, Xue ; Judges ad hoc Guillaume, Cot ;
                      against : Judge Donoghue ;
                      (C) By fifteen votes to one,
                      Decides that each Party shall inform the Court as to its compliance
                    with the above provisional measures ;
                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma, Al-
                        Khasawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado
                        Trindade, Yusuf, Greenwood, Xue ; Judges ad hoc Guillaume, Cot ;
                      against : Judge Donoghue ;
                      (D) By fifteen votes to one,
                      Decides that, until the Court has rendered its judgment on the request
                    for interpretation, it shall remain seised of the matters which form the
                    subject of this Order.
                      in favour : President Owada ; Vice-President Tomka ; Judges Koroma, Al-
                        Khasawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado
                        Trindade, Yusuf, Greenwood, Xue ; Judges ad hoc Guillaume, Cot ;
                      against : Judge Donoghue.
                       Done in French and in English, the French text being authoritative, at the
                    Peace Palace, The Hague, this eighteenth day of July, two thousand and
                    eleven, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Kingdom of
                    Cambodia and the Government of the Kingdom of Thailand, respectively.

                                                                 (Signed) Hisashi Owada,
                                                                             President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.


                        President Owada appends a dissenting opinion to the Order of the
                    Court ; Judge Koroma appends a declaration to the Order of the Court ;
                    Judge Al-Khasawneh appends a dissenting opinion to the Order of the
                    Court ; Judge Cançado Trindade appends a separate opinion to the
                    Order of the Court ; Judges Xue and Donoghue append dissenting
                    ­opinions to the Order of the Court ; Judge ad hoc Guillaume appends
                     a declaration to the Order of the Court ; Judge ad hoc Cot appends a
                     ­dissenting opinion to the Order of the Court.

                                                                            (Initialled) H.O.
                                                                            (Initialled) Ph.C.


                                                                                              23




6 CIJ1023.indb 43                                                                                   18/06/13 10:38

